Exhibit 10.16
BLACKBOARD INC.
Restricted Stock Agreement

             
 
  Name of Participant:        
 
     
 
   
 
  Number of shares of restricted common stock awarded:        
 
           
 
           
 
  Grant Date:        
 
           
 
           
 
  Vesting Date:        
 
           

     Blackboard Inc. (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2004 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

            Blackboard Inc.
            By:           Name:           Title:        

Accepted and Agreed:

 
 
   
[Name of Participant]
   

 



--------------------------------------------------------------------------------



 



BLACKBOARD INC.
Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan
     The terms and conditions of the award of shares of restricted common stock
of the Company (the “Restricted Shares”) made to the Participant, as set forth
on the cover page of this Agreement, are as follows:
     1. Issuance of Restricted Shares.
          (a) The Restricted Shares are issued to the Participant, effective as
of the Grant Date (as set forth on the cover page of this Agreement), in
consideration of employment, director or other services rendered and to be
rendered by the Participant to the Company.
          (b) As promptly as practicable following the Grant Date, the Company
shall cause the issuance by certificates or other form in favor of the
Participant for the Restricted Shares. If certificates, such certificate(s)
shall initially be held on behalf of the Participant by the Secretary of the
Company or his/her designee. Following the vesting of any Restricted Shares
pursuant to Section 2 below, the Secretary shall, if requested by the
Participant, deliver to the Participant a certificate representing the vested
Restricted Shares or issue such Restricted Shares in any other manner designated
by the plan administrator.
     2. Vesting.
          (a) Vesting Schedule. Unless otherwise provided in this Agreement or
the Plan, the Restricted Shares shall vest in accordance with the following
vesting schedule:
          [Insert vesting schedule]
Any fractional number of Restricted Shares resulting from the application of the
foregoing percentages shall be rounded down to the nearest whole number of
Restricted Shares.
          (b) Certain Events. Notwithstanding the foregoing vesting schedule,
upon the occurrence of a Reorganization Event or a Change in Control Event (as
defined in the Plan), except to the extent specifically provided to the contrary
in any other agreement between the Participant and the Company, the vesting
hereunder shall be accelerated so that such additional number of Restricted
Shares which otherwise would have first vested within 12 months following such
Reorganization Event or Change in Control Event shall become immediately vested,
and any remaining unvested Restricted Shares shall continue to vest in
accordance with the vesting schedule set forth herein as though such 12 month
period had actually passed. If within 12 months of a Reorganization Event or a
Change in Control Event, the Participant ceases to be an Eligible Participant
due to termination by the Company of its relationship with the Participant
without Cause (as defined below) or a Constructive Termination (as defined
below) of the Participant, except to the extent specifically provided to the
contrary in any other agreement between the Participant and the Company, the
vesting hereunder shall be further accelerated so that the number of Restricted
Shares which otherwise would have first vested

 



--------------------------------------------------------------------------------



 



within 24 months following such termination or Constructive Termination
(“Additional Acceleration”) shall become immediately vested, provided that the
acceleration periods under this Section 2(b) shall be cumulative, and any
remaining unvested Restricted Shares shall continue to vest in accordance with
the vesting schedule set forth herein as though such additional 24 month period
had actually passed. Without prior notice to the Participant, the Company’s
Compensation Committee may accelerate the vesting hereunder upon a resolution of
the Compensation Committee duly passed and approved.
     For the purposes of this agreement, a “Constructive Termination” is deemed
to have occurred if the Participant is relocated outside of the Participant’s
then residential area without his or her consent or there is a material
diminution of the Participant’s compensation, duties or responsibilities without
his or her consent.
     In the event that the Participant dies, becomes disabled (within the
meaning of Section 22(e)(3) of the Code) or is terminated without Cause (as
defined below), the vesting hereunder shall be accelerated so that the number of
Restricted Shares which otherwise would have first vested within 12 months
following such termination shall become immediately vested; provided that this
sentence shall not apply if Additional Acceleration has occurred.
     3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.
     In the event that the Participant ceases to be for any reason or no reason,
with or without cause (except as provided in Section 2(b) above), an employee,
officer or director of, or consultant or advisor to, the Company or any other
entity the employees, officers, directors, consultants, or advisors of which are
eligible to receive grants under the Plan, all of the Restricted Shares that are
unvested as of the time of such employment termination shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such termination of
employment. The Participant shall have no further rights with respect to any
Restricted Shares that are so forfeited. If the Participant is employed by a
subsidiary of the Company, any references in this Agreement to employment with
the Company shall instead be deemed to refer to employment with such subsidiary.
Notwithstanding the foregoing, if the Participant violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, any unvested Restricted Shares shall terminate immediately upon notice
by the Company to Participant of such violation.
     4. Restrictions on Transfer.
     The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Participant may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Compensation
Committee (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a

 



--------------------------------------------------------------------------------



 



condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.
     5. Restrictive Legends.
     All certificates representing Restricted Shares shall have affixed thereto
a legend in substantially the following form, in addition to any other legends
that may be required under applicable law:
     “These shares of stock are subject to forfeiture provisions and
restrictions on transfer set forth in a certain Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”
     6. Rights as a Shareholder.
     Except as otherwise provided in this Agreement, for so long as the
Participant is the registered owner of the Restricted Shares, the Participant
shall have all rights as a shareholder with respect to the Restricted Shares,
whether vested or unvested, including, without limitation, any rights to receive
dividends and distributions with respect to the Restricted Shares and to vote
the Restricted Shares and act in respect of the Restricted Shares at any meeting
of shareholders; provided, however, that if any dividends or distributions are
paid in shares, or consist of a dividend or distribution to holders of Common
Stock other than an ordinary cash dividend, the shares, cash or other property
will be subject to the same restrictions on transferability as the Restricted
Shares with respect to which they were paid.
     7. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement. As provided in the Plan, upon
the occurrence of a Reorganization Event (as defined in the Plan), the rights of
the Company hereunder (including the right to receive forfeited Restricted
Shares) shall inure to the benefit of the Company’s successor and, unless the
Board determines otherwise, shall apply to the cash, securities or other
property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.
     8. Tax Matters.
          (a) Acknowledgments; Section 83(b) Election. The Participant
acknowledges that he or she is responsible obtaining the advice of the
Participant’s own tax advisors with respect to the acquisition of the Restricted
Shares and the Participant is relying solely on such

 



--------------------------------------------------------------------------------



 



advisors and not on any statements or representations of the Company or any of
its agents with respect to the tax consequences relating to the Restricted
Shares. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the Restricted
Shares. The Participant acknowledges that he or she has been informed of the
availability of making an election under Section 83(b) of the Internal Revenue
Code, as amended, with respect to the issuance of the Restricted Shares and that
the Participant has decided not to file a Section 83(b) election.
          (b) Withholding. The Participant acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the vesting of the Restricted Shares. On each
date on which Restricted Shares vest, the Company shall deliver written notice
to the Participant of the amount of withholding taxes due with respect to the
vesting of the Restricted Shares that vest on such date; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). The Participant may, at the option of the
Participant, satisfy such tax withholding obligations by transferring to the
Company, on each date on which Restricted Shares vest under this Agreement, such
number of Restricted Shares that vest on such date as have a fair market value
(calculated using the last reported sale price of the common stock of the
Company on the NASDAQ National Market on the trading date immediately prior to
such vesting date) equal to the amount of the Company’s tax withholding
obligation in connection with the vesting of such Restricted Shares. To effect
such delivery of Restricted Shares, the Participant shall deliver a written
notice to the Company that authorizes the Company to take any actions necessary
or appropriate to cancel any certificate(s) representing such Restricted Shares
and transfer ownership of such Restricted Shares to the Company; and if the
Company or its transfer agent requires an executed stock power or similar
confirmatory instrument in connection with such cancellation and transfer, the
Participant shall promptly execute and deliver the same to the Company.
     9. Miscellaneous.
          (a) No Right to Continued Employment. The Participant acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by the Company, this
Agreement does not constitute an express or implied promise of continued
employment or confer upon the Participant any rights with respect to continued
employment by the Company.
          (b) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
          (c) Agreement in Connection with Public Offering. The Participant
agrees, in connection with an underwritten public offering of the Company’s
securities pursuant to a registration statement under the Securities Act,
(i) not to sell, make short sale of, loan, grant any options for the purchase
of, or otherwise dispose of any shares of Common Stock held by the

 



--------------------------------------------------------------------------------



 



Participant (other than those shares included in the offering) without the prior
written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for a period of 90 days
from the effective date of such registration statement, and (ii) to execute any
agreement reflecting clause (i) above as may be requested by the Company or the
managing underwriters at the time of such offering.
          (d) Participant’s Acknowledgments. The Participant acknowledges that
he or she has read this Agreement, has received and read the Plan, and
understands the terms and conditions of this Agreement and the Plan.
[END OF AGREEMENT]

 